Fourth Court of Appeals
                                 San Antonio, Texas
                                      September 4, 2020

                                     No. 04-19-00879-CV

                                 CITY OF LEON VALLEY,
                                        Appellant

                                              v.

                                     Benny MARTINEZ,
                                          Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-08343
                           Honorable Peter Sakai, Judge Presiding


                                       ORDER

       On August 19, 2020, this court issued its opinion and judgment. On August 31, 2020,
Appellee filed an unopposed motion for extension of time to file a motion for rehearing and a
motion for en banc reconsideration until October 3, 2020. See TEX. R. APP. P. 49.1, 49.7, 49.8.
        Appellee’s motion for extension of time is GRANTED. Appellee’s motions are due to be
filed with this court by October 3, 2020.


                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court